DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/AU2018/051281 filed November 30, 2018, which claims foreign priority to AUSTRALIA Document No. 2017904876 dated December 4, 2017 and AUSTRALIA Document No. 2018901789 dated May 22, 2018.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on June 30, 2022 in which Claims 1, 2, 4, 8, 12 and 13 are canceled; Claims 3, 5-7, 9 and 10 are amended to change the breadth and scope of the claims; and new Claim 14 and 15 are added.  Claims 3, 5-7, 9-11, 14 and 15 are pending in the instant application, which will be examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 9, line 5, the text recites “exposing a microbial cellulose…for the production of viscose dope”.  The mentioning of the phrase “for the production of viscose dope” is unnecessary at this stage of the method since a viscose dope is not obtain at this particular step, even-though a viscose dope is eventually produced at a later step (see line 17 of Claim 9) in the claimed method.
In Claim 10, line 5, the text recite “exposing a microbial cellulose…for the production of viscose dope”.  The mentioning of the phrase “for the production of viscose dope” is unnecessary at this stage of the method since a viscose dope is not obtain at this particular step, even-though a viscose dope is eventually produced at a later step (see line 17 of Claim 10) in the claimed method. 
	Claims 14 and 15 are also rejected since these claims are dependent from Claims 9 and 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Morishita et al (US Patent No. 4,123,381 A, provided with the attached PTO-892).
	Applicants claim a Viscose dope produced by the method of Claim 3.  It is noted that Claim 11 is in the form of product-by-process.  However, process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art.  In re Thorpe et al. (CAFC 1985), supra; In re Dike (CCPA 1968) 394 F2d 584, 157 USPQ 581; Tri-Wall Containers, Inc. v. United States et al. (Ct Cls 1969) 408 F2d 748, 161 USPQ 116; In re Brown et al. (CCPA 1972) 450 F2d 531, 173 USPQ 685; Ex parte Edwards et al. (BPAI 1986) 231 USPQ 981. 
	The Morishita et al patent discloses in Example 1 thereof a viscose dope, which anticipate the viscose dope recited in current Claim 11.  

Allowable Subject Matter
Claims 3, 5-7 are allowed.
Claims 9 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Hirofumi et al (WO 2006004012 A1) publication is representative of the closest prior art of record.  The Hirofumi et al publication discloses harvesting bacterial cellulose microfibrils, adding water, and subjecting the wet cellulose dispersed in water to high pressure homogenization and immersing in sodium hydroxide aqueous solution (see Example 1, paragraphs [0013], [0020]). However, the Hirofumi et al publication does not disclose the steps of treating the cellulose material with carbon disulphide to produce a microbial cellulose xanthate and contacting the microbial cellulose xanthate with sodium hydroxide to produce a microbial cellulose viscose dope.

Summary
	Claims 3 and 5-7 are allowed; Claim 9-11, 14 and 15 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 



For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623


/LEIGH C MAIER/Primary Examiner, Art Unit 1623